Citation Nr: 1235229	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  94-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which effectuated a July 2008 Board decision that granted service connection for PTSD and assigned an initial no compensable (zero percent) evaluation effective February 1, 1993. 

In September 2009, the Board granted an increased evaluation of 30 percent for the Veteran's PTSD for the entire claim/appeal period.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2011, the Court issued a Memorandum Decision ordering that the portion of the Board's September 2009 decision denying entitlement to an initial disability evaluation for PTSD in excess of 30 percent be vacated and remanded for readjudication.  The case now returns to the Board.  

The Board received additional argument from the Veteran's attorney in a July 2012 letter in support of the appeal.  The decision herein adequately addresses the arguments set forth.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.   


FINDING OF FACT

The Veteran's PTSD is shown to have been productive of no more than definite social and industrial impairment, and no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as manifested by symptomatology that includes anger, depression, difficulty sleeping at night, hypervigilance, and an exaggerated startle response; it is not shown to be productive of considerable social and industrial impairment, or occupational and social impairment with reduced reliability and productivity. 

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for service-connected PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.132, Diagnostic Code (DC) 9411 (in effect prior to November 7, 1996); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (in effect from November 7, 1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  In fact, an extensive review of this case had been undertaken, notwithstanding the fact that, as the Veteran and his attorney know, there is extensive evidence in this record.  The review by the Board has been detailed.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In this regard, it is important to note the wide-ranging efforts of the Board to resolve all reasonable doubt in the Veteran's case, leading to several grants by the Board of benefit to the Veteran.  In July 2008, the Board granted service connection for PTSD.  In a rating decision effectuating the Board's decision, dated in August 2008, the RO evaluated the Veteran's PTSD as 0 percent disabling (noncompensable), with an effective date of February 1, 1993 for service connection.  

The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  He believes that a 100 percent rating is warranted based on the evidence.  See Veteran's representative's letters, received in August 2008 and July 2009.  

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  Also, in initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 

The Veteran filed his claim for service connection for PTSD in 1993.  Effective November 7, 1996, the regulation governing mental disorders, 38 C.F.R. § 4.132, was revised and renumbered as 38 C.F.R. § 4.130.  As a result of the revision, the criteria were changed.  See 61 Fed. Reg. 52,701 -702 (1996). 

According to VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise. Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.   

However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that a veteran is entitled to the most favorable of the version of a regulation that was revised during his appeal allows application of the prior version of the applicable criteria at 38 C.F.R. § 4.132 to the period on or after November 7, 1996 (i.e., the effective date of the new regulation). 

The Veteran is currently assigned a 30 percent rating under 38 C.F.R. § 4.132, DC 9411 (1996).  Under the former rating criteria, a 30 percent disability rating was available when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people, the psychoneurotic symptoms resulting in such reduction in initiative, flexibility, and efficiency and reliability levels as to produce definite industrial impairment.  Id.

In Hood v. Brown, 4 Vet. App. 301   (1993), the Veterans Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons and bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002).  VA's General Counsel has concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large." 59 Fed. Reg. 4752 (1994); VAOPGCPREC 9-93.  The Board is bound by this interpretation of the term "definite."  See 38 U.S.C.A. § 7104(c) (West 2002). 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV").  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 51 to 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Id.   

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board further notes that although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Meehan v. Principi, 16 Vet. App. 436 (2002).  

The Board first notes that each disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2008).  In this case, the Veteran has a complex psychiatric and medical history.  His service treatment records (STRs) show that he was treated for complaints of anxiety, and that he was provided with Valium.  The STRs note a character disorder with sociopathic features.  His personnel file also shows that he received a number of disciplinary actions.  

The Veteran had active service from January 1969 to November 1970.  After separation from service, in early 1973, he sustained four gunshot wounds, to include a gunshot wound to the head that resulted in the enucleation of his left eye.  In 1976, he received treatment for psychiatric symptoms, with medications that included Serax and Valium.  In 1978, he was diagnosed with anxiety-related psychiatric disorders, and he was hospitalized for alcoholism.  Thereafter, he received intermittent treatment for psychiatric symptoms, with diagnoses that included anxiety, depression, and PTSD.  He has reported a history of drug and alcohol abuse ending no later than 1980, that he was arrested about 15 times between 1970 and 1993, that he was incarcerated between 1987 and 1990, and that he held about 15 jobs between 1970 and 1993, the longest of which was a construction job that lasted about five years (between 1980 and 1984) (some reports indicate that he reported his longest job had lasted only two years).  He further stated that he had not worked since June 1993, that he felt that he was unable to work due to poor vision, and that he had been living with his second wife since late 1992.  See VA examination reports, dated in March, April and November of 1993.  He has also reported on many occasions that he shot himself in the head in a suicide attempt in 1987 (there are no contemporaneous treatment reports of record).  In early 2002, he sustained a cerebrovascular accident, and in 2003, he underwent surgery for a cervical spine disorder, for which he received considerable postoperative rehabilitation treatment. 

Service connection is in effect for PTSD, with an effective date of February 1, 1993.  Overall, the medical evidence dated since that time shows that the Veteran has received some form of ongoing treatment for psychiatric symptoms, with the exception of the period between 1999 and 2001, for which no treatment is shown. 

A decision of the Social Security Administration (SSA), dated in June 1994, shows that the SSA determined that the Veteran was disabled as of June 1993, with a primary diagnosis of "decreased fields of the right eye, statutory blindness," and a secondary diagnosis of "prosthesis of the left eye." 

At the outset, the Board notes that the record shows that the Veteran has received a variety of psychiatric diagnoses, to include alcohol and substance abuse (which appear to have been in remission for many years), however, the Board has not attempted to dissociate any psychiatric symptoms from the service-connected disability (PTSD).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Simply stated, it is impossible in this case.  Based on our familiarity in such matters, such an attempt by the Board, by obtaining even multiple new VA examinations, simply will not succeed.  Further, VA avoids remanding cases to reduce a veteran's disability evaluation by distinguishing between the Veteran's service and nonservice connected psychiatric disabilities.  

The evidence is summarized as follows: the Veteran is shown to have complained of symptoms that included anger, bitterness over his service, "emotional numbing," hyperarousal, and depression.  Although he has not worked since June 1994, the evidence shows that this is due to poor vision.  See e.g., June 1994 SSA decision. Overall, VA progress notes show that the Veteran has, at times, participated in group therapy, and that he has used medications for control of his psychiatric symptoms beginning in May 1994.  See May 1994 VA progress note; March 1994 report by M.B .P.  He apparently separated from his second wife in late 1994.  See February 1995 VA progress note.  An April 1998 VA progress note characterized his symptoms as "moderate."  There is no evidence of psychiatric treatment dated between 1999 and 2001.  Reports dated beginning in 2002 show intermittent treatment for complaints of symptoms that included anxiety, depression, nightmares three to four times per week, and flashbacks once a week.  They indicate that he went to Alcoholics Anonymous meetings, and show that his medications included Prozac, Alprazolam and Fluoxetine. 

VA examination reports, dated in March, April, and November of 1993, show complaints that included avoidance, hyperarousal, anger, rage, and depression.  He reported a history of three to four suicide attempts in the past (most recently in 1987), but he denied current suicidal or homicidal thoughts.  He denied taking any medications for his psychiatric symptoms since 1987. 

On examination, mood was depressed and mildly anxious.  Speech was normally productive, relevant, and coherent.  There were no hallucinations or delusions. He was oriented to time, person, and place.  Knowledge, memory and recall were intact (another report noted intact long-term and immediate memory, with impaired short-term memory).  Insight and judgment were "limited," or "intact."  The diagnoses were moderate PTSD, moderate major depressive disorder, recurrent major depression without psychotic features, depressive disorder, and alcohol, heroin, valium, and marijuana abuse (all in remission). 

A VA examination report, dated in June 2007, indicates that the Veteran was taking Alprazolam and Fluoxetine, and that he stated that they were, "Better than anything else I have ever been on."  He reported difficulty sleeping at night, hypervigilance, and an exaggerated startle response. 

On examination, he presented in a wheelchair.  His psychomotor activity, and speech, were unremarkable.  He was clean and casually dressed.  Affect was normal, and mood was "good."  Attention was intact.  He was oriented to person, time, and place.  Thought processes, and thought content, were unremarkable.  There were no delusions or hallucinations.  For "judgment," it was noted that he understood that he had a problem, and for "insight" it was noted that he understood the outcome of his behavior.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  Impulse control was good, and there were no episodes of violence.  Remote, recent, and immediate memory were normal.  There was no persistent re-experiencing of a traumatic event, although he reported avoiding activities, places or people that aroused traumatic recollections. 

The Axis I diagnosis was depression.  The Axis V diagnosis was a GAF score of 55.  The examiner stated that the Veteran's GAF score was based on his self-recriminations (dysphoria) and social isolation, and that he felt vulnerable to outside threats. 

The Board finds that the evidence shows that the Veteran's PTSD symptoms are shown to have resulted in a definite impairment, which is commensurate with the criteria for the currently assigned 30 percent disability rating for PTSD.  Overall, the Veteran is shown to have received somewhat sporadic treatment for PTSD symptoms, with complaints that included nightmares, flashbacks, anger, difficultly sleeping at night, hypervigilance, and an exaggerated startle response.  He is shown to have been taking medications for control of his PTSD symptoms since mid-1994. In addition, his PTSD was characterized as "moderate" in 1993, and the Axis V diagnosis in his June 2007 VA examination report was a GAF score of 55.  This score is also evidence of moderate symptoms.  See QRDC DSM-IV at 47.  

However, a rating in excess of 30 percent is not warranted.  Under the former rating criteria, a 50 percent rating is warranted where the ability to establish or maintain effective or favorable relationships with people is considerably impaired; or by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Under the current criteria, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotype speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances or motivation in mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2011). 

The Board first notes that VA progress notes overall show fairly ongoing treatment for psychiatric symptoms between 1993 and 1998, with no treatment between 1999 and 2001, and that after 2001, there are only scattered reports for psychiatric symptoms; he primarily received treatment for severe disorders that included diabetes mellitus, a lumbar spine disorder, a CVA in 2002, and cervical spine surgery in 2003.  Highly severe nonservice connected problems are seen throughout the Veteran's extensive medical record. 

With regard to the former rating criteria, the preponderance of the evidence weighs against finding that the overall disability picture shows considerable industrial or social impairment at any time relevant to the claim/appeal period.

Regarding the Veteran's symptomatology, the medical evidence shows that his orientation, speech, thought processes, and thought content, have consistently been found to be unremarkable.  Apart from a single 1993 notation of intact long-term and immediate memory, with impaired short-term memory, there is no objective evidence of impaired memory.  There is no evidence of delusions, hallucinations, obsessive or ritualistic behavior, or panic attacks.  

While the Veteran endorsed having suicidal ideation at the March 1993 VA psychological examination, he admitted that such thoughts were "fleeting" and "infrequent".  Thus, by the Veteran's own admission, suicidal ideation was not a symptom typically reflective of his psychiatric disability picture at that time.  In fact, the Veteran specifically denied having any plans to hurt himself when seeking mental health treatment from a social worker approximately two months before the VA psychological examination, providing factual evidence against such a claim. 

Further, the Veteran has either consistently denied or made no mention of having any current suicidal ideation when evaluated and treated after the March 1993 VA psychological examination.  See VA consultation sheet dated in January 1993.  We find that this evidence further weighs against finding that suicidal ideation was characteristic of the Veteran's psychiatric disability picture during the claim/appeal period.

No treatment whatsoever is shown between 1999 and 2001.  After 2001, there are only scattered reports for psychiatric symptoms.  The June 2007 VA examination report shows that he was oriented, that he had unremarkable thought processes and thought content, that there were no delusions or hallucinations, and that there was no inappropriate behavior, obsessive/ritualistic behavior, or panic attacks, or homicidal or suicidal thoughts.  Memory was normal, and the Axis V diagnosis was a GAF score of 55. 

He is further shown to be unable to work due to vision impairment - not psychiatric symptomatology.  The evidence does not show that his psychiatric disability resulted in considerable industrial impairment at any time relevant to the claim/appeal period.  

Moreover, as stated above, the Veteran's marriage to his second spouse lasted approximately two years.  He later reported at the June 2007 VA medical examination that he had been married to his third spouse for two years.  While the Veteran is shown to have some degree of impairment as it relates to his ability to establish or maintain effective or favorable relationships with others, to include some social avoidance and isolation, the fact remains that the Veteran was able to sustain more than one marital relationship for at least two years during the claim/appeal period.  He is also shown to have had regular contact with relatives and several friends.  See, e.g., 1993 psychology clinic initial readjustment assessment.  Upon consideration thereof, we find that such impairment more closely approximates definite impairment, rather than the more severe level of considerable impairment, and is sufficiently contemplated in the currently assigned 30 percent disability rating under the former rating criteria.  

Based on the foregoing, the Board finds that the overall evidence shows that the Veteran's symptoms are not productive of considerable industrial or social impairment, and that the Veteran's PTSD is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an evaluation in excess of 30 percent under 38 C.F.R. § 4.132, DC 9411 (as in effect prior to November 7, 1996).  See 38 C.F.R. § 4.7.

With regard to the current criteria, as of November 7, 1996, there is insufficient evidence of symptoms such as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other PTSD symptoms shown to have resulted in such impairment.  The VA progress notes show that the Veteran tended to be alert, oriented, with unremarkable speech, logical and coherent thought processes, no homicidal or suicidal ideation, intact memory, and no delusions or hallucinations, and fair-to-good insight and judgment.  See e.g., VA progress notes, dated in November 2004, May 2005, and March 2006.  As stated above, no treatment whatsoever is shown between 1999 and 2001.  

The June 2007 VA PTSD examination report shows inter alia the following: his speech was unremarkable; attention was intact; he was oriented to person, time, and place; thought processes, and though content, were unremarkable; there were no delusions or hallucinations; there were no noted defects of judgment or insight; there was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts; memory was normal; there was no persistent re-experiencing of a traumatic event.  The Axis V diagnosis was a GAF score of 55, which is representative of moderate symptomatology.  With regard to employment, the evidence indicates that he has not worked since 1993 due to vision disorders, to include a left enucleation in 1973. 

In summary, throughout the claim/appeal period, the Veteran's symptoms are not shown to be sufficiently severe to have resulted in considerable industrial or social impairment so as to warrant the next higher rating of 50 percent under the former criteria.  We further find that the evidence preponderates against finding that the Veteran's PTSD symptoms result in reduced reliability and productivity so as to warrant a 50 percent rating under the current criteria.  As the Veteran's psychiatric disability picture does not more closely resemble the schedular criteria for a 50 percent rating under the former or current criteria at any time relevant to the claim/appeal period, it stands to reason that an even higher disability rating is not warranted.  

In reaching this decision, the Board has considered GAF scores ranging between 38 and 40 contained in two reports, dated in April 1993 and May 1994, (both reports are associated with the SSA's decision), as well as an August 2004 report by a private LPC (licensed professional counselor).  However, the Board finds that these GAF scores are not sufficiently supported by accompanying findings to warrant an evaluation in excess of 30 percent.  See generally, Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (indicating that although a GAF Scale score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability). 

Specifically, an April 1993 report from a social worker shows that the Veteran was neat and appropriately attired, relaxed, well-oriented, conversational, without apparent defects in memory, attention, or concentration.  He was articulate and coherent, and free of hallucinations, and insightful, providing evidence against a finding of a 30 percent evaluation, let alone a higher evaluation. 

A May 1994 report, from M.B.P., notes "residual difficulties that interfere with "virtually every aspect of his life," complaints of "bitterness and resentment," guilt, anger, and sadness, and that he was participating in weekly group therapy. 

The August 2004 report, from D.D.S., a private social worker, notes symptoms that included a quick temper, defensiveness, an "inability to maintain employment," isolation, loneliness and estrangement from family members.  The report also mentions sleep difficulties, and that he maintains "passive suicidal thoughts." 

Additionally, the Board has considered a September 1995 report from a VA social worker, which states that the Veteran is "unable to work due to physical and mental disability," and that the SSA considered him disabled due to PTSD and physical problems.  The Veteran's representative has argued that this report is evidence that a 100 percent evaluation is warranted (under 38 C.F.R. § 4.132, DC 9411 [1996] the criteria for a 100 percent rating include "demonstrably unable to obtain or retain employment").  The Board disagrees completely with this assessment and, in fact, finds that this report provides highly limited medical evidence in support of this claim (an increased evaluation for PTSD) as the report unambiguously takes into consideration the Veteran's physical problems, not simply his PTSD. 

In this regard, a highly important salient point must be made regarding this case, as a whole:  The Veteran is already at 100% for his service connected physical disabilities, and has been for more than six years.  See rating action of September 2009.  The Board sees little cogent need for more development (beyond the extensive development already undertaken by the VA in this case) of this case, in light of these facts.  The Board understands the complexity of successfully evaluating this Veteran in light of his many service and nonservice connected disabilities, injuries, and other problems.  In resolving all doubt in favor of the Veteran, and in order to provide some finality to the Veteran's case, the Board granted service connection for PTSD and then increased the evaluation of this PTSD, notwithstanding the fact that there is extensive evidence in this case against the claims (only some on which is noted above).  

Notwithstanding, in the Board's best judgment, the underlying findings pertaining to the Veteran's mental functioning are insufficient to support the assigned GAF scores, or the opinions on unemployability based on PTSD.  In addition, the September 1995 VA report attributes the Veteran's inability to work due to both physical (nonservice-related) and psychiatric disability.  The Board further notes that the probative value of these reports is lessened by the fact that they are all from social workers, or a LPC.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

Finally, as it relates to the Veteran's March 1993 subjective report of suicidal ideation, the Board again notes that suicidal ideation was not typically associated with his psychiatric disability picture during the period.  As noted above, he specifically stated at the March 1993 examination that the thoughts were fleeting and infrequent.  There is no evidence of suicide attempt during the claim/appeal period.  Moreover, the Veteran's psychiatric symptomatology was neither shown to result in considerable social or industrial impairment nor reduced reliability and productivity.  Thus, despite the Veteran's endorsement of having fleeting and infrequent suicidal ideation once during the claim/appeal period, it is clear upon review that the overall disability picture is commensurate the rating criteria for the currently assigned 30 percent disability evaluation.  The Board must assign the rating that most accurately describes the appellant's overall disability picture.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

In summary, when these statements and GAF scores are weighed together with the other evidence of record, particularly the findings as to his psychiatric condition and functioning, the Board finds that the evidence shows that the Veteran's symptoms, which include nightmares and sleep disturbances, are of such severity to approximate, or more nearly approximate, the criteria for the currently assigned 30 percent evaluation, and no more, under DC 9411 (1996) throughout the claim/appeal period.  See 38 C.F.R. § 4.7.  No staged rating is warranted.   

We further find no other diagnostic code and/or rating schedule under which it would be appropriate to evaluate the Veteran's psychiatric disability.  See Schafrath, supra.  

Moreover, because the Board does not find any symptoms and related functional impairment that are not already encompassed by the currently assigned 30 percent rating and there is no unusual or exceptional disability picture shown, referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Because the Veteran is already in receipt of a total disability rating based on individual unemployability due to service connected disability (TDIU), the issue is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007),  requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

The Veteran is challenging the initial rating assigned by the RO in its implementation of the Board's July 2008 grant of service connection for PTSD in the August 2008 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the claim.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD. 

The Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.  Neither the Veteran nor his attorney has alleged any prejudice with respect to the notice, or lack thereof, received for his claim at any time during the course of this appeal.  In fact, the Veteran's attorney stated that there were no VCAA or notice issues in this case and waived any issue related thereto.  See statement, received in July 2009; Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam).

Furthermore, the Veteran and his representative have been provided with a copy of the rating decision, the SOC, and the SSOCs issued during the course of his claim/appeal, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issue on appeal.  

Regarding VA's statutory duty to assist in claims development, the RO has afforded the Veteran with multiple medical examinations in connection with his claim.  Cumulatively, the examination reports include all relevant findings needed to evaluate the Veteran's claim fairly.  There has been no allegation or indication of worsened condition since the last medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Therefore, the examination reports are deemed adequate for the purposes of this adjudication and no further examination is needed. 

Additionally, treatment records relevant to the Veteran's claim have been obtained to the extent possible or otherwise submitted, and are associated with the record.  The Veteran's STRs are of record and have been considered.  There are no pertinent records found in the Veteran's electronic folder through Virtual VA.  

Records from the Social Security Administration (SSA) have also been obtained and are associated with the record.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  

ORDER

The appeal is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


